LAW OFFICES OF DERENTHAL & DANNHAUSER LLP LAKE MERRITT PLAZA 1, 26TH FLOOR OAKLAND, CALIFORNIA 94612 (510) 350-3070 FACSIMILE: (510) 834-8309 October 31, 2013 BY EDGAR Ms. Pamela A. Long Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: ATEL 16, LLC (the "Company") Acceleration Requests Registration Statement on Form S-1 SEC File No. 333-188924 Dear Ms. Long: Concurrently with this letter we are filing by EDGAR requests to accelerate the effectiveness of the above-referenced registration statement to November 5, 2013, or as soon thereafter as may be practicable. Please contact me with anyquestions or comments you may have concerning this filing. Very truly yours, /s/ PAUL J. DERENTHAL Paul J. Derenthal cc: Melissa Rocha, Senior Assistant Chief Accountant Erin Jaskot, Staff Attorney Jeff Gordon, Staff Accountant Division of Corporation Finance Securities and Exchange Commission Mr. Dean L. Cash Mr. Paritosh Choksi Mr. Samuel Schussler Vasco Morais, Esq.
